ACCEPTED
                                                                                             01-15-00390-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       7/23/2015 12:49:21 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                         IN THE COURT OF APPEALS
                     FOR THE FIRST APPELLATE DISTRICT
                                                          FILED IN
                                                   1st COURT OF APPEALS
                              NO. 01-15-00390-CV       HOUSTON, TEXAS
                                                   7/23/2015 12:49:21 PM
                                                   CHRISTOPHER A. PRINE
             JOHN T.   PRESTON and C CHANGE INVESTMENTS,   LLC
                                                            Clerk
                                                                              Appellants
                                             v.

             EMJO INVESTMENTS, LTD. and H.J. VON DER GOLTZ
                                                          Appellees

              APPELLEES’ THIRD UNOPPOSED MOTION
         FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEFS
        Appellees Emjo Investments, Ltd. and H.J. von der Goltz file this Third

Unopposed Motion for Extension of Time to File Appellees’ Briefs under the

authority of Texas Rule of Appellate Procedure 10.5(b) and would respectfully

show the following:

        1.      This is an accelerated appeal from an order of the 215th Judicial

District Court entered November 17, 2014, denying the Special Appearances of

John T. Preston and C Change Investments, LLC.

        2.      Preston and C Change filed separate opening briefs on June 12, 2015.

        3.      Appellees’ responsive briefs are due to be filed on or before July 27,

2015.

        4.      This motion seeks an extension of time of 4 days, up to and including

July 31, 2015, to file Appellees’ responsive briefs.

        5.      This is Appellees’ third request for an extension to file their briefs. On
July 20, 2015, the Court granted Appellees’ second request for an extension,

setting the deadline to file as July 27, 2015. The court’s order stated that no further

extensions would be granted absent exceptional circumstances.

      6.     Counsel for Appellees has been ill with a stomach virus since July 20,

2015, and has been unable to work on the briefs due herein as well as other matters

since that time and continues to be unable to work on same due to her health.

      7.     Counsel for Appellees believes that the four-day extension requested

herein will not interfere with the trial of this matter, currently set for May 2016.

      Wherefore Appellees Emjo Investments, Ltd. and H.J. von der Goltz

respectfully request that the Court find that exceptional circumstances exist for a

further extension and extend the time for them to file their responsive briefs by 4

days, up to and including July 31, 2015.


                                               Respectfully submitted,

                                               ELLISON & KELLER, P.C.

                                               /s/Kelley M. Keller
                                               By: Kelley M. Keller
                                               State Bar No. 11198240
                                               5120 Woodway, Suite 6019
                                               Houston, Texas 77056
                                               Telephone: 713-266-8200
                                               Facsimile: 713-266-8201
                                               kkeller@ellison-keller.com

                                               Attorneys for Appellees


                                          2
                          CERTIFICATE OF CONFERENCE

      I, Kelley M. Keller, certify that on July 23, 2015, I conferred with counsel
for the Appellants regarding the briefing schedule in this appeal. Counsel for
Appellants does not oppose the relief sought in this motion.
                                                  /s/Kelley M, Keller
                                                  Kelley M. Keller

                              CERTIFICATE OF SERVICE
      A true and correct copy of this Appellees’ Third Unopposed Motion for
Extension of Time to File Appellees’ Briefs has been forwarded to all counsel of
record on July 20, 2015, via email and/or eservice as follows:

Asher Griffin                                  Jane Langdell Robinson
Chris Sileo                                    Jamie Aycock
Sean Flammer                                   AHMAD. ZAVITSANOS, ANAIPAKOS, ALAVI &
SCOTT, DOUGLASS & MCCONNICO, LLP                MENSING P.C.
600 Congress Ave., Ste 1500                    3460 One Houston Center
Austin, Texas 78701-2589                       1221 McKinney Street
Facsimile: 512-474-0731                        Houston. Texas 77010
agriffin@scottdoug.com                         Facsimile: 713-658-0062
                                               sgorman@azalaw.com
Attorneys for Defendants                       jrobinson@azalaw.com
Chalsys Capital Partners, Meliora Energy       jamieaycock@azalaw.com
Technologies, S.a.r.L, and Sonia Lo
                                               Attorneys for Appellant Christoph Henkel
F. Eric Fryar
Matthew Buschi
Christina Richardson
FRYAR LAW FIRM, P.C.
912 Prairie, Suite 100
Houston, Texas 77002-3145
Facsimile: 281-605-1888
eric@fryarlawfirm.com

Attorneys for all Intervenors/Plaintiffs


                                                  /s/Kelley M. Keller
                                                  Kelley M. Keller


                                           3